Exhibit 10.1 Execution Version FIRST AMENDMENT, DIRECTION AND CONSENT This FIRST AMENDMENT, DIRECTION AND CONSENT, dated as of September 25, 2015 (this “Amendment”) amends that certain Third Amended and Restated Credit Agreement, dated as of December 10, 2014 (the “Credit Agreement”), by and among SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. (the “Borrower”), the several banks and other financial institutions or entities from time to time parties thereto (the “Lenders”), and Royal Bank of Canada, as administrative agent (in such capacity, the “Administrative Agent”), and the other Persons from time to time parties thereto. Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned to such terms in the Credit Agreement (as amended by this Amendment) and the rules of interpretation set forth therein shall apply to this Amendment.
